DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 Status of Claims
2.	Claim 1-26 are pending.
Claims 1, 2, 21 and 22 have been amended.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-7, 12, 14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPN 8843470, referred to as Li), and further in view of Carton (USPGPPub 20050220439, referred to as Carton), and further in view of Maurer (USPGPPub 20150279426, referred to as Maurer).
Regarding claims 1, 2, 21 and 22:
A system for interactive video content delivery, the system comprising: 
Li teaches a communication module configured to receive a video content, the video content including one or more video frames, (Li, receiving video images multimedia content, analyzing information from domains for dining, movies, live performances, and sporting events. Still other domains include domains for shopping--electronics, shopping--vehicle, and shopping--general. Additionally, several domains are available that represent categories that may intersect with other domains. These domains include categories for travel, images, and videos, C 2: L 54-60, Fig. 2, C1: L25-35, C 11: L 35-43, C11: L44-56); 
Li teaches a video analyzer module configured to run one or more machine-learning classifiers on the one or more video frames to create classification metadata, the classification metadata corresponding to the one or more machine-learning classifiers and one or more probability scores associated with the classification metadata, a video analyzer module configured to run one or more machine-learning classifiers on the one or more video frames to create classification metadata associated with the one 
Li does not teach one or more sensors configured to collect data associated with environmental conditions of an observer of the video content. However, Maurer teaches environment sensors, such as the environment sensor 106 in the learning environment 101. The environment sensor 106 is configured to provide additional information about the learning environment 101 to the remote server 110 over the network 130 wherein the environment sensor 106 can be any type of sensor and may be, for example, a temperature sensor, a light sensor, a humidity sensor, an air quality sensor, a motion sensor, or the like, [0045], Fig. 1/item 106 and the selection of the video based on different criterion such as information from the environment sensor 106 placed in the learning environment, [0065]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Maurer with the teaching of collecting 
Li teaches a processing module configured to create one or more interaction triggers based on a set of rules, the one or more interaction triggers being configured to trigger one or more actions with regard to the video content based on the classification metadata, (Li, a meta-classifier may have a subject matter area of "commerce", which represents a query that indicates a user who intends to purchase something. In this example, the subject matter area of "commerce" can correspond to two domains, C 10: L 14-54). Li does not specifically teach trigger one or more actions with regard to the one or more video frames of the video content. However,   Carton teaches overlaying icons on indexed objects on scene, [0028].
Li does not specifically teach wherein the one or more actions include modifying one or more objects present in the one or more video frames. However, Carton teaches Icons on the screen appears overlaying items from a scene, [0028], Fig. 4B/ item 108. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Carton with the teaching of modifying an object presented on the video frame into the invention of Li for the purpose of receiving an additional information.
Regarding claim 3:

Regarding claim 4:
Li teaches the method of claim 2, in which the video content includes a live video, the live video being delayed until the one or more machine-learning classifiers are run on the one or more video frames, (Li, the search of the primary index could also wait for the query classification in order to improve the initial identification of responsive documents in the web index 465, C 15: L 33-37, C 3: L 2-7).
Regarding claim 5:
Li teaches the method of claim 2, in which the video content includes video-on- demand, the one or more machine-learning classifiers being run on the one or more video frames before the video content is uploaded to a content distribution network (CDN), (Li, before the video content to upload to the content service, some queries may appear to be relevant to more than one domain after evaluation, waiting for such search results prior to 
Regarding claim 7:
Li teaches the method of claim 2, further comprising: determining that a condition for triggering at least one of the one more interaction triggers is met; and in response to the determination, triggering the one or more actions with regard to the video content, (Li, a meta-classifier may have a subject matter area of "commerce", which represents a query that indicates a user who intends to purchase something. In this example, the subject matter area of "commerce" can correspond to two domains. One domain is a "shopping--electronics" domain, which includes a variety of software and computer hardware products. If the "commerce" meta-classifier generates the highest meta-classifier category score, the query will be assigned to at least one of the domains within the commerce subject matter area. The domain evaluation scores from the domain classifiers for "shopping--electronics" and "shopping--general" are then used to assign the query to at least one of the domains within the commerce category, C 10: L 14-53).
Regarding claim 12:
Li teaches the method of claim 2, in which the set of rules are based on one or more of the following: a user profile, a user setting, a user preference, a viewer identity, a viewer age, and an environmental condition, 
Regarding claim 14:
Li teaches the method of claim 8, in which: the one or more machine-learning classifiers include a product classifier configured to identify one or more purchasable items present in the one or more video frames; and the one or more actions to be taken upon triggering of the one or more interaction triggers include providing the one or more links enabling a user to make a purchase of the one or more purchasable items, (Li, meta-classifier may have a subject matter area of "commerce", which represents a query that indicates a user who intends to purchase something, C 10: L 32-50; based on the assignment first to the commerce category, and then the "shopping--electronics" domain, a specialized shopping interface can be displayed to the user C 11: L18-22).
Regarding claims 23-26:
Li in view of Cordova-Diba teaches the system of claim 1, wherein the modifying one or more objects includes at least one of the following: replacing the one or more objects with one or more new objects, highlighting the one or more objects, and editing the video content, (Cordova-Diba, an object in the database that is associated with the hotspot and/or hotspot package may be changed (e.g., using the editing tool), [0094]; the object recognition process to be robust to shadows, shading, highlights, reflections, .
4.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPN 8843470, referred to as Li), in view of Carton (USPGPPub 20050220439, referred to as Carton), and further in view of Manico (USPGPPubN 20170351417, referred to as Manico).
Regarding claim 6:
Li does not specifically teach the method of claim 2, in which the video content includes a video game. However, Manico teaches the objects games, see table 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Manico with the teaching of the video includes games into the invention of Li for the purpose of presenting different types of video.
Li in view of Manico teaches the method of claim 8, in which: the one or more machine-learning classifiers include a people classifier configured to identify one or more individuals present in the one or more video frames; and the one or more actions to be taken upon triggering the one or more interaction triggers include one or more of the following: labeling the one or more individuals in the one or more video frames, providing recommendations related to another media content associated with the one .
5.	Claims 8-11, 13, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPN 8843470, referred to as Li), in view of Carton (USPGPPub 20050220439, referred to as Carton), and further in view of Ishtiaq (USPGPPubN 20150082349, referred to as Ishtiaq).
Regarding claim 8:
Li does not specifically teach the method of claim 2, in which the one or more machine- learning classifiers include at least one of an image recognition classifier configured to analyze a still image in one of the video frames, and a composite recognition classifier configured to analyze: (i) one or more image changes between two or more of the video frames; and (ii) one or more sound changes between two or more of the video frames. However, Ishtiaq teaches audio module 113 of the video data analyzer 111 can analyze the audio data of the video data to detect various audio characteristics or features. For example, the audio module can recognize 
Regarding claims 9 and 10:
Li in view of Ishtiaq teaches the method of claim 2, further comprising creating one or more entry points corresponding to the one or more interaction triggers, in which each of the one or more entry points include a user input associated with the video content or a user gesture associated with the video content; The method of claim 9, in which each of the one or more entry points include one or more of the following: a pause of the video content, a jump point of the video content, a bookmark of the video content, a location marker of the video content, a search result associated with the video content, and a voice command, (Ishtiaq, client device 120 simply issues "trick play" commands (fast-forward, rewind, play, pause) for the STB to start playing the video content from the point that begins the segment, [0077]).
Regarding claim 11:

Regarding claim 13:
Li in view of Ishtiaq teaches the method of claim 8, in which: the one or more machine-learning classifiers include a general object classifier configured to identify one or more objects present in the one or more video frames; and the one or more actions to be taken upon triggering the one or more interaction triggers include one or more of the following: replacing the one or more objects with new objects in the one or more video frames, automatically highlighting the objects, recommending purchasable items represented by the one or more objects, editing the video content based on the identification of the one or more objects, controlling delivery of the video content based on the identification of the one or more objects, and presenting search options related to the one or more objects, (Ishtiaq, the recognized patterns can be associated with textual data or image data that describes the recognized patterns. The recognized object can be associated with the corresponding regions in the frames or frame sequences in which it appears, [0031], [0042], [0056]).
Regarding claim 15:
Li in view of Ishtiaq teaches the method of claim 8, in which: the one or more machine-learning classifiers include a product classifier configured to identify one or more purchasable items present in the one or more video frames; and the one or more actions to be taken upon triggering of the one or more interaction triggers include providing the one or more links enabling a user to make a purchase of the one or more purchasable items, (Ishtiaq, consider a video asset in the comedy genre. Often such video data contains laughter from an audience embedded in the audio stream. As the video data is analyzed and laughter is detected in the video data, the time period corresponding to the laughter is transmitted to the client device 120, which turns on the microphone and/or camera only on the indicated time period, [0139], [0118], [0060]).
Regarding claim 16:
Li in view of Ishtiaq teaches the method of claim 8, in which: the one or more machine-learning classifiers include a sentiment condition classifier configured to determine a sentiment level associated with the one or more video frames; the classification metadata is created based on one or more of the following: color information of the one or more video frames, audio information of the one or more video frames, a user behavior exhibited by the user upon watching the video content; and the one or more actions to be taken upon triggering of the one or more interaction triggers include one or 
Regarding claim 17:
Li in view of Ishtiaq teaches the method of claim 8, in which: the one or more machine-learning classifiers include a landmark classifier configured to identify a landmark present in the one or more video frames; and the one or more actions to be taken upon triggering the one or more interaction triggers include one or more of the following: labeling the identified landmark in the one or more video frames, providing recommendations related to another media content associated with the identified landmark, providing another media content associated with the identified landmark, editing the video content based on the identified landmark, controlling 
Response to Arguments
6.	Applicant's arguments filed 08/10/2021 related to claims 1-26 have been fully considered but but are moot in view of the new ground of rejection.
In reference to Applicant's argument:
“There is no suggestion anywhere in the literature or in Li that a search query is equivalent to video content or video frames”
Examiner’s response:
Li teaches receiving video images multimedia content, analyzing information from domains for dining, movies, live performances, and sporting events. Still other domains include domains for shopping--electronics, shopping--vehicle, and shopping--general. Additionally, several domains are available that represent categories that may intersect with other domains. These domains include categories for travel, images, and videos, C 2: L 54-60, Fig. 2, C1: L25-35, C 11: L 35-43, C11: L44-56. The images are part of the video.
In reference to Applicant's argument:
Li does not teach interaction triggers triggering actions in regard to video frames of video content.
Examiner’s response:
Li does not specifically teach trigger one or more actions with regard to the one or more video frames of the video content. However, Carton teaches overlaying icons on indexed objects on scene as shown in Fig. 4B/item 408 and 412, [0028] wherein when visual cue 408, highlighting sunglasses, is selected, content promotion banner 412 appears providing promotional content about the sunglasses the man is wearing, [0102] user selection is interaction action and the interaction is related with video frame or image displayed on the screen. 
In reference to Applicant's argument:
“What are the rules and the actions that the Examiner is referring to as being taught by Li”
Examiner’s response:
A domain is a subject matter category, such as shopping, sports, entertainment, movies, or politics, C 2: L 19-25. A meta-classifier category as a trigger for processing a query. One option is to use the meta-classifier assignment to initiate special interfaces. In the "commerce" example above, a query was assigned to a subject matter area that involved two types of shopping domains, C 11: L 13-19. The rule is the query assigned to a subject matter/ rule to trigger result. The applicant does not specify what 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 20, 2021